Citation Nr: 1241230	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides, or, in the alternative, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides, or, in the alternative, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides, or, in the alternative, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had served on active duty from August 1964 to August 1968.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran relocated during the pendency of the appeal, and original jurisdiction resides in the VARO in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Initially, there is an indication that there are outstanding VA and private treatment records which may affect the Veteran's claims.  Specifically, in a February 2005 statement, the Veteran asserted that he was a resident at Scott Villa assisted living facility from 1999 to 2005, and then he was transferred to Driftwood Healthcare Center from 2005 to August 2006.  Although it appears that the Veteran lived and received medical treatment in these facilities for more than seven years, the only treatment records associated with the claims file dated during this time period are a July 2005 treatment record from Driftwood Healthcare Center and a March 2006 VA Form 21-4138 from a health care professional from Driftwood Healthcare Center noting the Veteran's declining health.  Although the Veteran's treatment records from the Social Security Administration (SSA) have been obtained and associated with the claims file, none of these records are dated after 1998.  

Concerning the complete treatment records from Scott Villa assisted living facility and Driftwood Healthcare Center dated from 1999 to August 2006, the duty to assist obligates VA to obtain these identified records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

Moreover, in an August 2006 statement, the Veteran indicated that he had relocated, and was a resident at the VA facility in Brecksville, Ohio.  See an August 2006 statement from the Veteran.  A VA Discharge Summary from the Brecksville facility reflects that the Veteran was admitted to the facility on August 16, 2006, and was discharged on September 12, 2006.  See a September 2006 Discharge Summary.  However, the Board notes that the Discharge Summary is the only record of VA treatment currently associated with the Veteran's VA claims file.  VA's duty to assist instructs that all VA treatment records must be obtained and associated with the Veteran's VA claims file as they may be pertinent to all of the Veteran's claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  

Also, while the RO has developed and adjudicated the Veteran's claims under the theory of direct service connection throughout the pendency of the appeal, the Board notes that there is an indication that the Veteran is claiming that his erectile dysfunction, coronary artery disease and peripheral neuropathy of the upper and lower extremities are secondary to his diabetes mellitus, type II.  See e.g., the Veteran's November 2005 statement.  In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans' Claims (the Court) held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As such, the matter of secondary service connection must be considered, and the Veteran's claims have been recharacterized as noted on the title page.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  As the Veteran's claims and being remanded for further development consistent with this determination, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  

Generally, under 38 C.F.R. § 3.310 and the Court's holding in Allen, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury if the evidence shows (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310, see also Allen, supra.  Accordingly, the Veteran's claim to establish service connection for diabetes mellitus, type II, is inextricably intertwined with his other claims to establish service connection.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.  This is necessary because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Further, service connection has not been established for any disability at the present time; however, as noted above, the Board is remanding several claims to establish service connection for further development.  Since the Veteran's claim for SMC is dependent upon the outcome of the Veteran's service connection claims, the issues are inextricably intertwined, and adjudication of the Veteran's SMC claim must be deferred at this time.  See Harris, supra.  

Finally, the Veteran has consistently asserted that his diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, coronary artery disease and erectile dysfunction are the result of in-service exposure to herbicides.  See an October 2006 statement from the Veteran.  However, notwithstanding VA's regulations concerning presumptive service connection due to in-service exposure to herbicides, the matter of direct service connection must also be considered.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claims.  The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i). The Court has held that the criteria set forth in McLendon constitute a low threshold.  McLendon, supra.  In light of above, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the Veteran's diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, coronary artery disease and erectile dysfunction.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must send the Veteran a notice letter which includes an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).  

2.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, coronary artery disease and erectile dysfunction.  The Board is particularly interested in treatment records from Scott Villa assisted living facility dated from 1999 to 2005 and from Driftwood Healthcare Center dated from 2005 to August 2006.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment , to specifically include those from the Brecksville facility dated from August 2006 to September 2006.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

4.  Thereafter, the AMC/RO must afford the Veteran an appropriate VA examination to determine the nature and etiology of his alleged diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, coronary artery disease and erectile dysfunction.  All necessary tests should be completed.  Also, the Veteran's complete VA claims file must be provided to the VA examiner for review.  After a thorough review of the claims file and an interview with and physical examination of the Veteran, the examiner must address the following:  

a.  Provide or rule out a diagnosis of diabetes mellitus, type II.  

b.  If diabetes mellitus, type II, is diagnosed, state an approximate date of onset of such.  

c.  If diabetes mellitus, type II, is diagnosed, state whether such is at least as likely as not the result of the Veteran's service.  

d.  Identify whether the Veteran has peripheral neuropathy in his upper and/or lower extremities.  

e.  For any diagnosed peripheral neuropathy, state an approximate date of onset of such.  

f.  For any diagnosed peripheral neuropathy, state whether such is at least as likely as not the result of the Veteran's service.  

g.  For any diagnosed peripheral neuropathy, state whether such is at least as likely as not caused by the Veteran's diabetes mellitus, type II.  

h.  For any diagnosed peripheral neuropathy, state whether such is at least as likely as not aggravated by the Veteran's diabetes mellitus, type II.  

i.  Identify whether the Veteran has coronary artery disease.  

j.  For any diagnosed coronary artery disease, state an approximate date of onset of such.  

k.  For any diagnosed coronary artery disease, state whether such is at least as likely as not the result of the Veteran's service.  

l.  For any diagnosed coronary artery disease, state whether such is at least as likely as not caused by the Veteran's diabetes mellitus, type II.  

m.  For any diagnosed coronary artery disease, state whether such is at least as likely as not aggravated by the Veteran's diabetes mellitus, type II.  

n.  Identify whether the Veteran has erectile dysfunction.  

o.  For any diagnosed erectile dysfunction, state an approximate date of onset of such.  

p.  For any diagnosed erectile dysfunction, state whether such is at least as likely as not the result of the Veteran's service.  

q.  For any diagnosed erectile dysfunction, state whether such is at least as likely as not caused by the Veteran's diabetes mellitus, type II.  

r.  For any diagnosed erectile dysfunction, state whether such is at least as likely as not aggravated by the Veteran's diabetes mellitus, type II.  

The examiner must provide a complete rationale for all opinions proffered.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, the RO/AMC must do any further necessary actions to fully develop and adjudicate the Veteran's SMC claim, to specifically include consideration of whether an examination for such is necessary.  

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


